Citation Nr: 0217604	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Army from June 1971 to June 1974.  The veteran served in 
Europe (Germany) while on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran 
appeared and offered testimony and additional evidence in 
support of his claim at a June 2000 hearing held before a 
traveling Member of the Board who is now retired.


REMAND

This case must be remanded to the RO to schedule a hearing 
before a traveling Member of the Board.

During the pendency of this appeal, the appellant appeared 
and offered testimony at a hearing held on June 8, 2000, 
before a traveling Member of this Board.  As that Member of 
the Board has now retired, the appellant was notified by 
Board letter of October 30, 2002, of his right to another 
hearing.  In his response, received at the Board on November 
13, 2002, the appellant elected to have another hearing at 
the RO before a traveling Member of the Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case is Remanded to the RO for the following action:

The RO should schedule a hearing at the 
RO before a traveling Member of the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




